Citation Nr: 0123691	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  00-20 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1971 to 
February 1972.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision from the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied reopening the claim of entitlement to 
service connection for an acquired psychiatric disorder and 
denied entitlement to service connection for PTSD.  

In August 1981, February 1982, and June 1983 statements, the 
veteran asserted that he had legally changed his name and 
received medical treatment under his new name, which is 
listed in the case heading as his alias.  Since June 1983, 
however, the veteran has used only his original name in 
receiving medical treatment and in communicating with the VA.  

The veteran has been in receipt of a nonservice connected VA 
pension since October 1993.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
nervous condition in March 1972 and notified the veteran of 
that decision by letter dated April 19, 1972; he did not 
perfect a timely appeal.  

2.  The RO denied reopening the claim of entitlement to 
service connection for an acquired psychiatric disorder in 
February 1997 and notified the veteran of that decision by 
letter dated February 6, 1997; he did not perfect a timely 
appeal.  

3.  The RO denied reopening the claim of entitlement to 
service connection for an acquired psychiatric disorder in 
March 1997 and notified the veteran of that decision by 
letter dated March 31, 1997; he did not perfect a timely 
appeal.  

4.  Evidence received since the March 1997 decision is 
duplicative of previously considered evidence or not 
probative of the issue of entitlement to service connection 
for an acquired psychiatric disorder.  

5.  The evidence does not include independent supporting 
evidence of any claimed noncombat stressors.  

6.  The medical evidence does not include a nexus opinion 
relating current PTSD symptoms to any claimed noncombat 
stressors.  


CONCLUSIONS OF LAW

1.  The March 1972 decision that denied entitlement to 
service connection for a nervous condition is final.  

2.  The February 1997 and March 1997 decisions that denied 
reopening the claim of entitlement to service connection for 
an acquired psychiatric disability are final.  38 C.F.R. 
§§ 20.200, 20.201, 20.302(a) (2001).  

3.  The evidence received since the March 1997 decision is 
not new and material evidence; the claim of entitlement to 
service connection for an acquired psychiatric disability is 
not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. § 3.104(a) (2001); 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

4.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304(f), 3.306, 4.125(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder

The RO denied entitlement to service connection for a nervous 
condition in March 1972, and the veteran did not perfect a 
timely appeal.  The veteran filed an application to reopen 
the claim of entitlement to service connection for a 
psychiatric disability in September 1996.  The RO denied 
reopening the claim in February 1997 and March 1997, and the 
veteran did not perfect a timely appeal.  

At the time of the March 1997 decision, the RO considered the 
evidence, which included Form DD 214, service medical 
records, lay statements, and VA and private medical records.  
Form DD 214 showed no overseas or combat service during the 
veteran's active duty from May 1971 to February 1972.  
Service medical records showed that the veteran's psychiatric 
health was deemed normal at the April 1971 military 
examination and that he denied a history of nervous trouble 
of any sort.  Following the veteran's October 1971 to 
November 1971 hospitalization for psychiatric observation for 
toxic psychosis, a November 1971 medical evaluation board 
recommended administrative separation from service.  At the 
January 1972 separation examination, the diagnosis was a 
sociopathic personality and drug abuse, and the veteran 
reported a history of depression or excessive worry, nervous 
trouble, and a drug or narcotic habit.  Lay statements 
identified numerous VA and private facilities in at least 
eight states where the veteran had received treatment for 
psychiatric disorders.  VA and private medical records showed 
that the veteran had frequently been homeless as he moved 
from state to state.  The Axis I diagnosis during multiple VA 
hospitalizations from 1982 to 1996 included alcohol abuse, 
anxiety, bipolar affective disorder, depression, hypomania, 
malingering, major depressive disorder versus adjustment 
disorder, polysubstance abuse, possible personality disorder, 
schizoaffective disorder, schizoid type of personality, and 
schizophrenia, paranoid type.  During a February 1982 VA 
hospitalization, the veteran reported that his first marriage 
ended after 1-1/2 years because his wife committed suicide.  
A May 1987 to June 1987 VA hospitalization report states that 
the veteran had a series of depressions starting about 1970.  
A September 1987 to October 1987 VA hospitalization report 
states that the veteran had a long history of psychiatric 
illness, which probably started in 1972.  In May 1994, the 
veteran reported that he had been raped and robbed in 
Washington State.  In 1996, the veteran reported combat 
service in Cambodia.  

The RO considered this evidence and denied reopening the 
claim of entitlement to service connection for a psychiatric 
disorder in March 1997.  This decision became final because 
the RO notified the veteran of the decision by letter dated 
March 31, 1997, and the veteran did not perfect a timely 
appeal.  38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2001).  

The veteran filed an application to reopen the claim of 
entitlement to service connection for schizophrenia, a 
personality disorder, and manic depression in March 1999.  
The RO denied reopening the claim of entitlement to service 
connection for an acquired psychiatric disability in January 
2000, and this time, the veteran perfected a timely appeal.  

New and material evidence has not been submitted to reopen 
the claim.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The only new evidence submitted since March 1997 includes lay 
statements and VA medical records.  In a December 1997 lay 
statement, the veteran reported witnessing the death of a 
friend from end-stage cirrhosis and that he had been accused, 
but not convicted, of killing his [second] wife.  In March 
1999, he reported becoming ill while in Vietnam and that his 
second wife had died from an asthma attack after only nine 
months of marriage.  The December 1997 and March 1999 lay 
statements are not material because they tend to show that 
post-service events rather than active service caused the 
veteran's current psychiatric disorder.  There is no medical 
opinion to show otherwise, and the veteran, as a lay person, 
is not competent to diagnose the cause of his disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992); 66 
Fed. Reg. 45,620 (August 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The other 
lay statements since March 1997 are not material because the 
veteran repeated pre-March 1997 assertions that he received 
psychiatric treatment at VA facilities and that he was 
incorrectly diagnosed with a personality disorder.  The VA 
medical records since March 1997 are not material because 
they simply repeat pre-March 1997 diagnoses or state a new 
Axis I diagnosis of PTSD, which is addressed in a separate 
claim for service connection.  

The claim is not reopened because the evidence received since 
March 1997 is duplicative of previously considered evidence 
or not probative of the issue of entitlement to service 
connection for an acquired psychiatric disorder.  


Entitlement to service connection for PTSD

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claim.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  As noted above, although the RO 
mailed a timely notice of the August 2001 video hearing to 
the veteran at his last known address, the veteran failed to 
appear at the August 2001 hearing.  The veteran and his 
representative did not request or file a motion for a new 
hearing, and they did not explain why he failed to appear.  
Therefore, the Board will adjudicate the claim based on the 
current evidence of record as though the request for hearing 
had been withdrawn.  38 C.F.R. § 20.704(d) (2001).  The RO 
obtained service medical records and post-service medical 
records from the identified health care providers that 
examined or treated the veteran for PTSD, and the veteran 
filed lay statements with the RO.  The RO's July 1999 letter 
to the veteran, the January 2000 rating decision, and the 
September 2000 statement of the case informed the veteran of 
the evidence needed to substantiate his claim.  Since the 
veteran was informed of the evidence needed to substantiate 
his claim and provided ample opportunity to submit such 
evidence, and the VA has also attempted to obtain such 
evidence, the VA has fulfilled its duty to assist the 
veteran.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

For the veteran to establish service connection, the evidence 
must demonstrate that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2001); Patton v. West, 12 Vet. App. 272, 277 (1999).  

The medical evidence demonstrates that the veteran currently 
has the psychiatric disability of PTSD as specified in the 
DSM-IV.  A valid claim requires proof of a present 
disability.  Gilpin v. West, 155  F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In March 
1999, the VA Axis I diagnoses included PTSD.  

Service connection cannot be granted for PTSD because there 
is no independent supporting evidence in the record that any 
noncombat stressors occurred.  See 38 C.F.R. § 3.304(f) 
(2001); Patton v. West, 12 Vet. App. 272, 277 (1999).  In 
1996, the veteran reported that he served in combat in 
Cambodia, and in 1999, he reported becoming ill while in 
Vietnam.  The veteran's alleged in-service stressors are not 
credible because Form DD 214 shows absolutely no overseas or 
combat service in Cambodia, Vietnam, or anywhere else.  The 
RO's July 1999 letter to the veteran specifically requested 
that the veteran provide a detailed description of the 
specific traumatic incident(s) which produced the stress that 
resulted in the claimed PTSD.  Although over two years have 
passed, the veteran has still not provided any descriptions 
of specific traumatic incidents other than to state that he 
was hospitalized in service for psychiatric treatment.  
Service connection cannot be granted because there is no 
evidence to corroborate the occurrence of any in-service 
stressors.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

Even if the claimed in-service stressors were credible, which 
they are not, service connection cannot be granted for PTSD 
in the absence of competent medical evidence relating current 
symptoms of PTSD to the claimed stressors.  See 38 C.F.R. 
§ 3.304(f).  Although the veteran attempted to relate his 
current diagnosis of PTSD to his claimed in-service stressors 
based upon lay statements, an opinion based on an inaccurate 
premise has no probative value.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  

Entitlement to service connection must be denied because a 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The evidence is not so 
evenly balanced that there is doubt as to any material issue.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for an acquired 
psychiatric disability is not reopened, and entitlement to 
service connection remains denied.  

Entitlement to service connection for PTSD is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

